Citation Nr: 1715691	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  12-06 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a higher rating for right knee arthrotomy with right lateral meniscectomy (right knee disability), currently evaluated as 10 percent disabling prior to May 7, 2015, and as 20 percent disabling thereafter.

2.  Entitlement to an initial compensable rating for limitation of flexion of the right knee from May 7, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from March 1971 to January 1972.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that denied service connection for left knee and lumbar spine disabilities and confirmed and continued a previously assigned 10 percent rating for right knee disability.

In August 2013, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In an October 2014 decision, the Board dismissed the Veteran's claim of service connection for degenerative joint disease of the lumbar spine, including as due to service-connected right knee disability, and granted his claim of service connection for left knee patellofemoral degenerative arthritis.  At that time, the Board remanded his claim for an increased rating for right knee disability to the Agency of Original Jurisdiction (AOJ) for further development.

A June 2015 rating decision granted a 20 percent rating for right knee disability and service connection for limitation of flexion of the right knee that was assigned an initial noncompensable disability evaluation, from May 7, 2015.

The matter of an initial compensable rating for right knee limitation of flexion is found to be part and parcel with the increased rating claim on appeal.  Throughout his appeal, the Veteran has consistently claimed problems with his right knee in general and should not be limited to only right knee arthrotomy with right lateral meniscectomy merely because that was how he, as a layperson, chose to characterize his disability.  See e.g., Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a health disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Thus, the claim for an initial compensable rating for limitation of flexion of the right knee is properly before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A May 2015 VA examiner noted the Veteran's complaint of daily right knee pain.  The Veteran denied flare-ups of pain and had increased pain with prolonged standing and walking.  There was limited right knee motion (from 15 to 55 degrees) with pain (on flexion) and the examiner found that pain on examination did not cause functional loss, and pain, weakness, fatigability, or incoordination did not significantly limit functional ability with flare-ups.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011) (stating that examination reports should address any range of motion loss specifically due to pain and any functional loss due to pain during flare ups).

However, the May 2015 VA examination does not comport to the requirements as set forth in Correia v. McDonald, 28 Vet. App. 158 (2016).  This case involved determining the proper interpretation of the final sentence of 38 C.F.R. § 4.59 (2015), that reads, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with the range of the opposite undamaged joint." 

The United States Court of Appeals for Veterans Claims (Court) found the final sentence of § 4.59 to be ambiguous because the regulation, considered as a whole, is meant to guide adjudicators in determining the proper level of disability of joints, and if the range of motion testing listed in the last sentence is not required, it is unclear how an adjudicator could adequately rate a claimant's joint disability and account for painful motion.  Compelled by § 4.59's place in the regulatory scheme (it preceded the disability rating schedule), the Court held that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Correia, 28 Vet. App. at 168.  Specifically, the Court stated that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59."  Id. at 169-70. 

In light of the adequacy requirements of Correia, the Board finds that a new examination is warranted, and the examiner should attempt to ascertain passive motion at the time of the March 2010 prior examination.

Further, the Veteran's electronic file indicates that a compact disc (CD) received on October 23, 2014 was "unscannable" (10/23/14 VBMS VA Memo).  The source and contents of the CD are not described.  Efforts should be made to obtain the CD, print its contents, and associate them with the Veteran's electronic file.

Recent medical records regarding the Veteran's treatment in the Tennessee Valley Healthcare System, including at the Nashville VA medical center (VAMC) and Tullahoma Community Based Outpatient Clinic (CBOC), since March 2015, should be obtained (4/13/15 VVA CAPRI).

Accordingly, the case is REMANDED for the following action:

1. Obtain the CD received into the Veteran's paper claims file on October 23, 2014; and, then print the CD's contents and associate them with the Veteran's electronic file.  Alternatively, obtain a new copy of the CD from the original provider and associate its records with the Veteran's electronic file.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

2. Obtain all medical records regarding the Veteran's treatment in the Tennessee Valley Healthcare System, including at the Nashville VAMC and Tullahoma CBOC, since March 2015.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

3. After completing the development requested above, schedule the Veteran for a new VA examination of his right knee, to evaluate the current severity and all orthopedic and neurologic manifestations of his right knee disability and limitation of flexion, and that measures both active and passive range of motion and in weight bearing and non-weight bearing, as applicable.  The claims file should be reviewed by the examiner.

This should include an examination to determine all neurologic abnormalities that result from the Veteran's right disability.

a. The examiner should report at what point (in degrees) pain is elicited, as well as whether there is any other functional loss due to weakened movement, excess fatigability or incoordination.  These determinations should be expressed in terms of the additional limitation of motion in approximate degrees due to each functional factor that is present. 

b. The examiner should report on whether there is functional loss due to limited strength, speed, coordination, or endurance. 

c. The examiner should also estimate any additional loss of function during periods of flare-up and when used repeatedly over a period of time, expressed in degrees of lost motion.  Such estimate can be based on the Veteran's description of his limitations during such periods, so that an estimate should be provided, if at all possible, even in the absence of direct observation by the examiner. 

d. If the examiner is unable to conduct any of the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

e. The examiner is asked to estimate what the Veteran's passive range of motion would have been at the time of the prior examination in March 2010.  If this cannot be done, the examiner should explain why and further indicate how far back in time the current findings could be deemed relevant. 

f. Findings should also be made with regard to all neurologic impairment associated with the right knee disability, if any.

g. The examiner should provide a full description of the effects the right knee disability and limitation of flexion have had on the Veteran's ordinary activities over the course of the appeal period (since 2010), if any. 

h. If the examiner cannot provide an opinion n without resorting to speculation, he or she should explain whether the inability to provide the needed opinion is due to the need for additional evidence; the limits of current medical knowledge; or the limits of the examiner's medical knowledge.

4. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




